[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant Joseph Puglisi and the defendant Antoinette Puglisi had been husband and wife. They separated in December 1987 and were finally divorced on March 3, 1989. The evidence before this court discloses that at all times relevant to the instant action the defendant Joseph Puglisi was contributing to the support of the defendant Antoinette Puglisi. Under those circumstances the court finds that under Section 46b-37 (c), General Statutes, the defendant Antoinette Puglisi was not liable for the support of the defendant Joseph Puglisi.
Judgment may enter for the defendant Antoinette Puglisi.
HAROLD M. MULVEY STATE TRIAL REFEREE